DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite, “wherein an upper surface of each of the first plurality of posts and the second plurality of posts are substantially coplanar.” The term “substantially” is a relative term which renders the claim indefinite. The term “substantially coplanar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far from ‘coplanar’ the upper surface of each of the first plurality of posts and the second plurality of posts can deviate and still be considered ‘substantially coplanar.’ That is, it is unclear what distance value, between a first plane corresponding to the first plurality of posts and a second plane corresponding to the second plurality of posts, would be small enough such that the first plane and the second plane are considered substantially coplanar. Claims 2 – 9 and 11 – 18 are also rejected due to their dependency on claim 1 and 10, respectively.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyd et al. (US 2017/0140970).
Regarding claim 1, Boyd discloses a pedestal, comprising: 
a body (see annotated Fig. 4, body is “electrostatic puck 402” [0040]) having a heater embedded therein (Fig. 4, heater is “heating element 438”: “electrostatic puck 402 may include one or more embedded electrodes 436 and/or resistive heating elements 438” [0040]), and 
an electrode coupled to the body for chucking a substrate (Fig. 4, electrode is “electrode 436”: “substrate 444 may be lowered down over the electrostatic chuck 400 and be held in place via electrostatic forces by providing a signal to the one or more electrodes 436” [0040]), wherein the body comprises: 
a patterned surface (see annotated Fig. 4, showing wherein body / electrostatic puck 402 comprises a patterned surface formed by posts / “mesas 492” [0044]), comprising: 
a first region having a first plurality of posts extending from a base surface of the body (see annotated Fig. 4 showing first region with posts / mesas 492); and 
a second region surrounding the first region having a second plurality of posts extending from the base surface (see annotated Fig. 4 showing second region with posts / mesas 492; note: Fig. 4 is a cross-sectional side view, and body / electrostatic puck 402 is disk shaped: “electrostatic puck 402 may be a substantially disk shape dielectric ceramic body” [0040]; the second region shown in annotated Fig. 4 is the annular region surrounding the first region), wherein an upper surface of each of the first plurality of posts and the second plurality of posts are substantially coplanar and define a substrate receiving surface (Fig. 4 shows wherein posts / mesas 492 of the first region are substantially coplanar with posts / mesas 492 of the second region; the posts / mesas define a surface for receiving substrate 444), and wherein the patterned surface includes one or more bare locations (Fig. 4; the bare locations are the spaces between adjacent mesas).


    PNG
    media_image1.png
    486
    805
    media_image1.png
    Greyscale

Fig. 4 of Boyd, annotated



Regarding claim 19, Boyd discloses a pedestal, comprising: 
a body (see annotated Fig. 4, body is “electrostatic puck 402” [0040]) having a heater embedded therein (Fig. 4, heater is “heating element 438”: “electrostatic puck 402 may include one or more embedded electrodes 436 and/or resistive heating elements 438” [0040]), and 
an electrode coupled to the body for chucking a substrate (Fig. 4, electrode is “electrode 436”: “substrate 444 may be lowered down over the electrostatic chuck 400 and be held in place via electrostatic forces by providing a signal to the one or more electrodes 436” [0040]), wherein the body comprises: 
a patterned surface (see annotated Fig. 4, showing wherein body / electrostatic puck 402 comprises a patterned surface formed by posts / “mesas 492” [0044]), comprising: 
a first region having a first plurality of posts extending from a base surface of the body (see annotated Fig. 4 showing first region with posts / mesas 492); and 
a second region surrounding the first region having a second plurality of posts extending from the base surface (see annotated Fig. 4 showing second region with posts / mesas 492; note: Fig. 4 is a cross-sectional side view, and body / electrostatic puck 402 is disk shaped: “electrostatic puck 402 may be a substantially disk shape dielectric ceramic body” [0040]; the second region shown in annotated Fig. 4 is the annular region surrounding the first region), wherein the patterned surface includes one or more bare locations (Fig. 4; the bare locations are the spaces between adjacent mesas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2017/0140970) in view of Kono et al. (JP 2017-191949).
Regarding claim 2, Boyd does not expressly disclose wherein an average surface roughness of the base surface is greater than an average surface roughness of the upper surface of each of the posts.
Kono is directed toward an “electrostatic chuck device” [Title], which is in the same field of endeavor as Applicant’s invention. Kono discloses a body comprising a plurality of posts / protrusions 30 (shown in Figs. 1 and 2, below). Kono discloses wherein an average surface roughness of the base surface is greater than an average surface roughness of the upper surface of each of the posts (in the following excerpt, the protrusions 30 correspond to the posts, and bottom surface 19a corresponds to the base surface: “by performing buffing on the entire mounting surface 19, the entire protrusion 30 including the top surface 40 and the bottom surface 19 a of the mounting surface 19 can be simultaneously polished. Thereby, the surface roughness Ra of the top surface 40 is set to 0.03 µm or less (more preferably 0.015 µm or less), and the peripheral surfaces of the column part 32 and the skirt part 34 of the protrusion 30 and the bottom surface 19 a are the top surface. The surface roughness can be 40 surface roughness. The top surface 40 is uniformly hit by the buff material in the buffing process, but the bottom surface 19a may be partially rough because the buff material is difficult to reach. Including such a portion, the surface roughness Ra of the bottom surface 19a can be set to 0.1 µm or less by the buffing process” ([0075] of the translation of Kono supplied by the Applicant); this indicates that the average surface roughness of the base surface is greater than an average surface roughness of the upper surface of each of the posts, due to the fact that the upper surface of the posts and the base surface are polished simultaneously, and that it is difficult for the buff material to reach the base surface, resulting in a “partially rough” base surface).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an average surface roughness of the base surface is greater than an average surface roughness of the upper surface of each of the posts. As stated above, Kono describes that the reason for this is because it is difficult for the buff material to reach the base surface, resulting in a “partially rough” base surface. Additionally, it would have been obvious to include this limitation, because the resulting claimed relative surface roughness occurs due to the simultaneous polishing of the upper surface of the posts and the base surface, and simultaneous polishing (as opposed to two separate polishing steps – one for the upper surface of the posts and one for the base surface) can result in increased efficiency in the manufacturing of the electrostatic chuck.

    PNG
    media_image2.png
    625
    447
    media_image2.png
    Greyscale

Figs. 1 and 2 of Kono

Claims 3 – 7, 9 – 10, and 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2017/0140970) in view of Grimard et al. (US 5,903,428).
Regarding claim 3, Boyd does not expressly disclose wherein each of the first plurality of posts extend from the base surface at a first height and each of the second plurality of posts extend from the base surface at a second height that is different than the first height.
Grimard is directed toward an electrostatic chuck [Title], which is in the same field of endeavor as Applicant’s invention. Grimard discloses wherein each of a first plurality of posts (of a first region) extend from a base surface at a first height and each of a second plurality of posts (of a second region surrounding the first region) extend from the base surface at a second height that is different than the first height (annotated Fig. 2 shows a first plurality of posts / “mesas 106” [Col. 4, line 64] of a first region and a second plurality of posts 106 of a second region; “the height of each of the mesas 106 can be varied with position beneath the wafer, e.g., greater spacing between the wafer and chuck body surface near the center of the chuck and less spacing near the edge of the chuck or vice versa” [Col. 4, lines 63-67]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of a first plurality of posts (of a first region) extend from a base surface at a first height and each of a second plurality of posts (of a second region surrounding the first region) extend from the base surface at a second height that is different than the first height. Grimard states, with regard to the variation in height of the mesas, “[s]uch variation may compensate for wafer warping, provide a contour to the electric fields that clamp the wafer, and/or control the flow of backside gas within the space 114. Wafer cooling by applying a heat transfer gas between the wafer and the chuck body is well known in the art. However, sculpting the mesa shape and height may facilitate gas flow control beneath the wafer 108 by channeling the gas to particular regions of the wafer 108 and/or tailoring the clamping force to achieve contoured thermal conduction from the wafer 108 to the chuck body 102” [Col. 4, line 67 – Col. 5, line 10].

    PNG
    media_image3.png
    601
    672
    media_image3.png
    Greyscale

Fig. 2 of Grimard, annotated
Regarding claims 4 – 7, Boyd does not expressly disclose wherein the second height is 1.5 times greater than the first height [claim 4], wherein the second height is 2 times greater than the first height [claim 5], wherein the second height is 2.5 times greater than the first height [claim 6], or wherein the second height is 3 times greater than the first height [claim 7].
Grimard discloses wherein the second height (of the second plurality of posts of the second region) is greater than the first height (of the first plurality of posts of the first region) (annotated Fig. 2, shows a first plurality of posts / “mesas 106” [Col. 4, line 64] of a first region and a second plurality of posts 106 of a second region; “the height of each of the mesas 106 can be varied with position beneath the wafer, e.g., greater spacing between the wafer and chuck body surface near the center of the chuck and less spacing near the edge of the chuck or vice versa” [Col. 4, lines 63-67]; the “vice versa” configuration (that is, greater spacing between the wafer and chuck body surface near the edge of the chuck and less spacing near the center of the chuck) indicates that the height of the mesas near the edge of the chuck (in the second/peripheral region) is greater than the height of the mesas near the center of the chuck (in the first/central region). Additionally, Grimard discloses wherein the “thickness (height) of each mesa is 5 to 350 microns” [Col. 4, line 17]. While Grimard does not expressly disclose wherein the second height is 1.5 times greater than the first height [claim 4], wherein the second height is 2 times greater than the first height [claim 5], wherein the second height is 2.5 times greater than the first height [claim 6], or wherein the second height is 3 times greater than the first height [claim 7], given Grimard’s disclosure of a second plurality of posts having a second height that is greater than a first plurality of posts having a first height as described above, and given Grimard’s disclosure that the heights of the posts can range from 5 to 350 microns, one could consider exemplary heights of the posts that fall with Grimard’s range of heights: for example, the posts of the first region could have a height of 50 microns (which is within Grimard’s disclosed range), and the posts of the second region could have a height of 75 microns, or 100 microns, or 125 microns, or 150 microns (all of which are within Grimard’s disclosed range), which correspond to the claimed proportions of first height and second height of claims 4 – 7, respectively.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second height is 1.5 times greater than the first height [claim 4], wherein the second height is 2 times greater than the first height [claim 5], wherein the second height is 2.5 times greater than the first height [claim 6], or wherein the second height is 3 times greater than the first height [claim 7]. First, as described in the rejection of claim 3, Grimard states that the reason for including regions of posts with different heights is to “compensate for wafer warping, provide a contour to the electric fields that clamp the wafer, and/or control the flow of backside gas” [Col. 5, lines 1-3], to “by channeling the gas to particular regions of the wafer 108 and/or tailoring the clamping force to achieve contoured thermal conduction from the wafer 108 to the chuck body 102” [Col. 5, lines 7 – 10]. Therefore, one of ordinary skill in the art would be motivated to include wherein the second plurality of posts extend from the base surface at a second height that is greater than the first height to allow a greater spacing between the wafer and the chuck body near the edge of the chuck (relative to the spacing near the center of the chuck), in the case that inadequate clamping force and/or inadequate contoured thermal conduction were observed in the processed wafer, to compensate for wafer warpage or control gas flow to the particular regions as needed. Second, Grimard indicates that the height of the posts is a result-effective variable. That is, by varying the height of the posts, the amount of wafer warpage is affected, the electric fields that clamp the wafer, and thus the clamping force, is affected, and the particular regions to which the gas is channeled is affected. Therefore, it would have been obvious to include wherein the second height is 1.5 times greater than the first height [claim 4], wherein the second height is 2 times greater than the first height [claim 5], wherein the second height is 2.5 times greater than the first height [claim 6], or wherein the second height is 3 times greater than the first height [claim 7], in order to achieve the desired results of mitigating wafer warpage, and controlling clamping force and gas flow at particular regions between the wafer and the chuck body. Furthermore, the courts have held that “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” MPEP 2144.05-II-A. In this case, the claimed relative heights of the first height and the second height, involves only a change of the proportions of the first height and the second height, while carrying forward the original patented conception of Grimard (providing different spacing between the wafer and the chuck body over different regions by providing posts / mesas at different heights, as described in Grimard’s patented invention (claim 8 of Grimard recites, “[t]he apparatus of claim 1 wherein said plurality of mesas is varied in height to achieve a particular clamping force contour”)).

Regarding claim 9, Boyd does not expressly disclose wherein the first region has a surface area less than a surface area of the second region.
Grimard discloses a first region and a second region, each necessarily having a respective surface area, and each having a plurality of posts / mesas, wherein the posts / mesas in the first region can have a height that is different from the height of the posts / mesas in the second region, as described by the following: annotated Fig. 2, above, shows a first plurality of posts / “mesas 106” [Col. 4, line 64] of a first/central region and a second plurality of posts 106 of a second/peripheral region; “the height of each of the mesas 106 can be varied with position beneath the wafer, e.g., greater spacing between the wafer and chuck body surface near the center of the chuck and less spacing near the edge of the chuck or vice versa” [Col. 4, lines 63-67]. Grimard further states that the purpose for providing posts / mesas with variation in height is as follows: “[s]uch variation may compensate for wafer warping, provide a contour to the electric fields that clamp the wafer, and/or control the flow of backside gas within the space 114. Wafer cooling by applying a heat transfer gas between the wafer and the chuck body is well known in the art. However, sculpting the mesa shape and height may facilitate gas flow control beneath the wafer 108 by channeling the gas to particular regions of the wafer 108 and/or tailoring the clamping force to achieve contoured thermal conduction from the wafer 108 to the chuck body 102” [Col. 4, line 67 – Col. 5, line 10].
While Grimard does not expressly disclose wherein the first region has a surface area less than a surface area of the second region, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this, for the following reason: Grimard teaches that providing different regions (such as “near the center of the chuck” and “near the edge of the chuck”) having posts / mesas with different heights results in compensating for wafer warpage, controlling the gas flow to particular regions and controlling the clamping force to achieve a desired thermal conduction (that is, to achieve a desired temperature profile at the wafer). Given this teaching, one of ordinary skill in the art would be motivated to provide posts / mesas that have a particular height over a particular surface area, and provide posts / mesas that have a different height over a different surface area, to mitigate any wafer warpage or wafer temperature non-uniformity that is occurring in those particular regions. Additionally, the claimed “first region [having] a surface area less than a surface area of the second region” is merely a difference in the proportions of the respective surface areas. Grimard discloses a first region (“near the center of the chuck”) that necessarily has a first surface area, and a second region (“near the edge of the chuck”) that necessarily has a second surface area. The courts have held that “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” MPEP 2144.05-II-A. In this case, the claimed “first region [having] a surface area less than a surface area of the second region” involves only a change of proportion of the surfaces areas, while carrying forward the original patented conception of Grimard (providing different spacing between the wafer and the chuck body over different regions by providing posts / mesas of different heights, as described in Grimard’s patented invention (claim 8 of Grimard recites, “[t]he apparatus of claim 1 wherein said plurality of mesas is varied in height to achieve a particular clamping force contour”)).

Regarding claim 10, Boyd discloses a pedestal, comprising: 
a body (see annotated Fig. 4, above; body is “electrostatic puck 402” [0040]) having a heater embedded therein (Fig. 4, heater is “heating element 438”: “electrostatic puck 402 may include one or more embedded electrodes 436 and/or resistive heating elements 438” [0040]), the body comprising: 
a patterned surface (see annotated Fig. 4, showing wherein body / electrostatic puck 402 comprises a patterned surface formed by posts / “mesas 492”), comprising: 
a central region having a first plurality of posts extending from a base surface of the body at a first height (see annotated Fig. 4 showing central region with posts / mesas 492); and 
a peripheral region surrounding the central region having a second plurality of posts extending from the base surface (see annotated Fig. 4 showing peripheral region with posts / mesas 492; note: Fig. 4 is a cross-sectional side view, and body / electrostatic puck 402 is disk shaped: “electrostatic puck 402 may be a substantially disk shape dielectric ceramic body” [0040]; the peripheral region shown in annotated Fig. 4 is the annular region surrounding the central region), wherein an upper surface of each of the first plurality of posts and the second plurality of posts are substantially coplanar and define a substrate receiving surface (Fig. 4 shows wherein posts / mesas 492 of the central region are substantially coplanar with posts / mesas 492 of the peripheral region; the posts / mesas define a surface for receiving substrate 444).
	Boyd does not expressly disclose wherein the second plurality of posts extend from the base surface at a second height that is greater than the first height.
	Grimard discloses wherein a second plurality of posts (of a peripheral region) extend from a base surface at a second height that is greater than a first height (of a first plurality of posts of a central region) (annotated Fig. 2, above, shows a first plurality of posts / “mesas 106” [Col. 4, line 64] of a central region and a second plurality of posts 106 of a peripheral region; “the height of each of the mesas 106 can be varied with position beneath the wafer, e.g., greater spacing between the wafer and chuck body surface near the center of the chuck and less spacing near the edge of the chuck or vice versa” [Col. 4, lines 63-67]; the “vice versa” configuration (that is, greater spacing between the wafer and chuck body surface near the edge of the chuck and less spacing near the center of the chuck) indicates that the height of the mesas near the edge of the chuck (in the peripheral region) is greater than the height of the mesas near the center of the chuck (in the central region)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second plurality of posts (of the peripheral region) extend from the base surface at a second height that is greater than the first height (of the first plurality of posts of the central region). Grimard states, with regard to the variation in height of the mesas, “[s]uch variation may compensate for wafer warping, provide a contour to the electric fields that clamp the wafer, and/or control the flow of backside gas within the space 114. Wafer cooling by applying a heat transfer gas between the wafer and the chuck body is well known in the art. However, sculpting the mesa shape and height may facilitate gas flow control beneath the wafer 108 by channeling the gas to particular regions of the wafer 108 and/or tailoring the clamping force to achieve contoured thermal conduction from the wafer 108 to the chuck body 102” [Col. 4, line 67 – Col. 5, line 10]. Therefore, one of ordinary skill in the art would be motivated to include wherein the second plurality of posts extend from the base surface at a second height that is greater than the first height to allow a greater spacing between the wafer and the chuck body near the edge of the chuck (relative to the spacing near the center of the chuck), in the case that inadequate clamping force and/or inadequate contoured thermal conduction were observed in the processed wafer, to compensate for wafer warpage or control gas flow to the particular regions as needed. 

Regarding claims 13 – 17, Boyd does not expressly disclose wherein the second height is 1.5 times greater than the first height [claim 13], wherein the second height is 2 times greater than the first height [claim 14], wherein the second height is 2.5 times greater than the first height [claim 15], wherein the second height is 3 times greater than the first height [claim 16], or wherein the second height is 3.5 times greater than the first height [claim 17].
Grimard discloses wherein the second height (of the second plurality of posts of the peripheral region) is greater than the first height (of the first plurality of posts of the central region) as described in the rejection of claim 10. Additionally, Grimard discloses wherein the “thickness (height) of each mesa is 5 to 350 microns” [Col. 4, line 17]. While Grimard does not expressly disclose wherein the second height is 1.5 times greater than the first height [claim 13], wherein the second height is 2 times greater than the first height [claim 14], wherein the second height is 2.5 times greater than the first height [claim 15], wherein the second height is 3 times greater than the first height [claim 16], or wherein the second height is 3.5 times greater than the first height [claim 17], given Grimard’s disclosure of a second plurality of posts having a second height that is greater than a first plurality of posts having a first height as described above, and given Grimard’s disclosure that the heights of the posts can range from 5 to 350 microns, one could consider exemplary heights of the posts that fall with Grimard’s range of heights: for example, the posts of the first region could have a height of 50 microns (which is within Grimard’s disclosed range), and the posts of the second region could have a height of 75 microns, or 100 microns, or 125 microns, or 150 microns, or 175 microns (all of which are within Grimard’s disclosed range), which correspond to the claimed proportions of first height and second height of claims 13 – 17, respectively.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second height is 1.5 times greater than the first height [claim 13], wherein the second height is 2 times greater than the first height [claim 14], wherein the second height is 2.5 times greater than the first height [claim 15], wherein the second height is 3 times greater than the first height [claim 16], or wherein the second height is 3.5 times greater than the first height [claim 17]. First, as described in the rejection of claim 10, Grimard states that the reason for including regions of posts with different heights is to “compensate for wafer warping, provide a contour to the electric fields that clamp the wafer, and/or control the flow of backside gas” [Col. 5, lines 1-3], to “by channeling the gas to particular regions of the wafer 108 and/or tailoring the clamping force to achieve contoured thermal conduction from the wafer 108 to the chuck body 102” [Col. 5, lines 7 – 10]. Therefore, one of ordinary skill in the art would be motivated to include wherein the second plurality of posts extend from the base surface at a second height that is greater than the first height to allow a greater spacing between the wafer and the chuck body near the edge of the chuck (relative to the spacing near the center of the chuck), in the case that inadequate clamping force and/or inadequate contoured thermal conduction were observed in the processed wafer, to compensate for wafer warpage or control gas flow to the particular regions as needed. Second, Grimard indicates that the height of the posts is a result-effective variable. That is, by varying the height of the posts, the amount of wafer warpage is affected, the electric fields that clamp the wafer, and thus the clamping force, is affected, and the particular regions to which the gas is channeled is affected. Therefore, it would have been obvious to include wherein the second height is 1.5 times greater than the first height [claim 13], wherein the second height is 2 times greater than the first height [claim 14], wherein the second height is 2.5 times greater than the first height [claim 15], wherein the second height is 3 times greater than the first height [claim 16], or wherein the second height is 3.5 times greater than the first height [claim 17], in order to achieve the desired results of mitigating wafer warpage, and controlling clamping force and gas flow at particular regions between the wafer and the chuck body. Furthermore, the courts have held that “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” MPEP 2144.05-II-A. In this case, the claimed relative heights of the first height and the second height, involves only a change of the proportions of the first height and the second height, while carrying forward the original patented conception of Grimard (providing different spacing between the wafer and the chuck body over different regions by providing posts / mesas at different heights, as described in Grimard’s patented invention (claim 8 of Grimard recites, “[t]he apparatus of claim 1 wherein said plurality of mesas is varied in height to achieve a particular clamping force contour”)).

Regarding claim 18, Boyd does not expressly disclose wherein the central region has a surface area less than a surface area of the peripheral region.
Grimard discloses a first/central region and a second/peripheral region, each necessarily having a respective surface area, and each having a plurality of posts / mesas, wherein the posts / mesas in the first/central region can have a height that is different from the height of the posts / mesas in the second/peripheral region, as described by the following: annotated Fig. 2, above, shows a first plurality of posts / “mesas 106” [Col. 4, line 64] of a first/central region and a second plurality of posts 106 of a second/peripheral region; “the height of each of the mesas 106 can be varied with position beneath the wafer, e.g., greater spacing between the wafer and chuck body surface near the center of the chuck and less spacing near the edge of the chuck or vice versa” [Col. 4, lines 63-67]. Grimard further states that the purpose for providing posts / mesas with variation in height is as follows: “[s]uch variation may compensate for wafer warping, provide a contour to the electric fields that clamp the wafer, and/or control the flow of backside gas within the space 114. Wafer cooling by applying a heat transfer gas between the wafer and the chuck body is well known in the art. However, sculpting the mesa shape and height may facilitate gas flow control beneath the wafer 108 by channeling the gas to particular regions of the wafer 108 and/or tailoring the clamping force to achieve contoured thermal conduction from the wafer 108 to the chuck body 102” [Col. 4, line 67 – Col. 5, line 10].
While Grimard does not expressly disclose wherein the central region has a surface area less than a surface area of the peripheral region, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this, for the following reason: Grimard teaches that providing different regions (such as “near the center of the chuck” and “near the edge of the chuck”) having posts / mesas with different heights results in compensating for wafer warpage, controlling the gas flow to particular regions and controlling the clamping force to achieve a desired thermal conduction (that is, to achieve a desired temperature profile at the wafer). Given this teaching, one of ordinary skill in the art would be motivated to provide posts / mesas that have a particular height over a particular surface area, and provide posts / mesas that have a different height over a different surface area, to mitigate any wafer warpage or wafer temperature non-uniformity that is occurring in those particular regions. Additionally, the claimed “first region [having] a surface area less than a surface area of the second region” is merely a difference in the proportions of the respective surface areas. Grimard discloses a first region (“near the center of the chuck”) that necessarily has a first surface area, and a second region (“near the edge of the chuck”) that necessarily has a second surface area. The courts have held that “[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” MPEP 2144.05-II-A. In this case, the claimed “first region [having] a surface area less than a surface area of the second region” involves only a change of proportion of the surfaces areas, while carrying forward the original patented conception of Grimard (providing different spacing between the wafer and the chuck body over different regions by providing posts / mesas of different heights, as described in Grimard’s patented invention (claim 8 of Grimard recites, “[t]he apparatus of claim 1 wherein said plurality of mesas is varied in height to achieve a particular clamping force contour”)).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2017/0140970) in view of Grimard et al. (US 5,903,428), in further view of Lei et al. (US 6,494,955).
Regarding claim 8, Boyd and Grimard do not expressly disclose a third plurality of posts that extend from the base surface at a height that is different than the first height and the second height.
Lei is directed toward a “substrate support” [Title], which is in the same field of endeavor as Applicant’s invention. Lei discloses a first, second, and third plurality of posts that extend from a base surface at first, second, and third heights, respectively, wherein the third height is different than the first height and the second height (see annotated Fig. 2A, showing first, second, and third plurality of posts 228A, 228B, and 228C, respectively).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a third plurality of posts that extend from the base surface at a height that is different than the first height and the second height. Lei states, “[t]he stepped surface 220 provides a larger gap between the substrate and the center portion 222 to compensate for the tendency of the substrate to transfer heat to its center. Thus, the variable gap created between the substrate and the stepped surface 220 promotes better chucking effect for substrate 140 since size of caps and plural posts can be designed to attain better temperature uniformity” [Col. 4, lines 25-31]. Additionally, as described in the rejection of claim 3, Grimard states that variation in the height of the posts results in channeling gas to particular regions and/or tailoring the clamping force to achieve contoured thermal conduction (that is, to achieve a desired temperature profile at the substrate). Therefore, the use of a third plurality of posts that extend from the base surface at a height that is different than the first height and the second height allows for additional control of the clamping force and the temperature profile at the substrate.

    PNG
    media_image4.png
    782
    751
    media_image4.png
    Greyscale

Fig. 2A of Lei, annotated

Regarding claim 12, Boyd and Grimard do not expressly disclose wherein each of the first plurality of posts are positioned on a raised surface and each of the second plurality of posts are positioned on a recessed surface. However, Grimard’s disclosure that various posts can have different heights as described in the rejection of claim 10, and Grimard’s disclosure that the posts / mesas contact the substrate / wafer (“the mesas 106 can be ‘sculpted’ to provide an optimal contact surface upon which to support the wafer” [Col. 4, lines 56-57], suggest that the posts may be positioned on surfaces that are raised with respect to surfaces that are recessed. However, this is not expressly disclosed.
Lei discloses wherein each of a plurality of posts are positioned on a raised surface and each of another plurality of posts are positioned on a recessed surface (see annotated Fig. 2A, showing plurality of posts 228B positioned on a raised surface, and plurality of posts 228A are positioned on a recessed surface; the “raised surface” is “raised” with respect to the “recessed surface,” and the “recessed surface” is “recessed” with respect to the “raised surface”; this corresponds to Applicant’s meaning of the terms raised and recessed as indicated in Applicant’s filed specification at [0037] and, for example, Applicant’s Fig. 2B showing “raised surface 240” and “recessed surface 245” (Applicant’s [0037])).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the first plurality of posts are positioned on a raised surface and each of the second plurality of posts are positioned on a recessed surface. Lei states, “[t]he stepped surface 220 provides a larger gap between the substrate and the center portion 222 to compensate for the tendency of the substrate to transfer heat to its center. Thus, the variable gap created between the substrate and the stepped surface 220 promotes better chucking effect for substrate 140 since size of caps and plural posts can be designed to attain better temperature uniformity” [Col. 4, lines 25-31]. Additionally, as described in the rejection of claim 10, Grimard discloses greater spacing between the wafer and chuck body surface near the edge of the chuck and less spacing near the center of the chuck, in order to channel gas to particular regions and/or tailor the clamping force to achieve contoured thermal conduction (that is, to achieve a desired temperature profile at the substrate). The use of expressly disclosed raised and recessed surfaces is merely an alternative means for providing a desired spacing between the substrate and the chuck at particular locations, to achieve the same result.

    PNG
    media_image5.png
    785
    751
    media_image5.png
    Greyscale

Fig. 2A of Lei, annotated

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2017/0140970) in view of Grimard et al. (US 5,903,428), in further view of Kono et al. (JP 2017-191949).
Regarding claim 11, Boyd and Grimard do not expressly disclose wherein an average surface roughness of the base surface is greater than an average surface roughness of the upper surface of each of the posts.
Kono discloses a body comprising a plurality of posts / protrusions 30 (shown in Figs. 1 and 2, above). Kono discloses wherein an average surface roughness of the base surface is greater than an average surface roughness of the upper surface of each of the posts (in the following excerpt, the protrusions 30 correspond to the posts, and bottom surface 19a corresponds to the base surface: “by performing buffing on the entire mounting surface 19, the entire protrusion 30 including the top surface 40 and the bottom surface 19 a of the mounting surface 19 can be simultaneously polished. Thereby, the surface roughness Ra of the top surface 40 is set to 0.03 µm or less (more preferably 0.015 µm or less), and the peripheral surfaces of the column part 32 and the skirt part 34 of the protrusion 30 and the bottom surface 19 a are the top surface. The surface roughness can be 40 surface roughness. The top surface 40 is uniformly hit by the buff material in the buffing process, but the bottom surface 19a may be partially rough because the buff material is difficult to reach. Including such a portion, the surface roughness Ra of the bottom surface 19a can be set to 0.1 µm or less by the buffing process” ([0075] of the translation of Kono supplied by the Applicant); this indicates that the average surface roughness of the base surface is greater than an average surface roughness of the upper surface of each of the posts, due to the fact that the upper surface of the posts and the base surface are polished simultaneously, and that it is difficult for the buff material to reach the base surface, resulting in a “partially rough” base surface).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein an average surface roughness of the base surface is greater than an average surface roughness of the upper surface of each of the posts. As stated above, Kono describes that the reason for this is because it is difficult for the buff material to reach the base surface, resulting in a “partially rough” base surface. Additionally, it would have been obvious to include this limitation, because the resulting claimed relative surface roughness occurs due to the simultaneous polishing of the upper surface of the posts and the base surface, and simultaneous polishing (as opposed to two separate polishing steps – one for the upper surface of the posts and one for the base surface) can result in increased efficiency in the manufacturing of the electrostatic chuck.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US 2017/0140970) in view of Woytowitz et al. (US 2018/0033672).
Regarding claim 20, while Boyd discloses that the posts / mesas can have different shapes and/or sizes (“[t]he mesas 202 are formed as individual pads having a thickness between 2-200 microns (μm) and dimensions in the plan view (e.g., diameters) between 0.5 and 5 mm. .... In some embodiments, the mesas have a uniform shape and size. Alternatively, various mesas may have different shapes and/or different sizes” [0034]), Boyd does not expressly disclose wherein each of the first plurality of posts and the second plurality of posts comprise a diameter, and the diameters increase from a center of the patterned surface to an edge of the patterned surface.
Woytowitz is directed toward a “substrate support” [Title], which is in the same field of endeavor as Applicant’s invention. Woytowitz discloses wherein each of a first plurality of posts and a second plurality of posts comprise a diameter, and the diameters increase from a center of a patterned surface to an edge of the patterned surface (see annotated Fig. 3; “FIG. 3 shows a top cut-away view of an example substrate 220 on a substrate support 222. A portion of the substrate 220 is a top-view illustrating a portion of mesas 224 of the substrate support 222. A radius r of the substrate 220 and substrate support 222 is shown. Areal density of the mesas 224 increases from a center 226 to a peripheral edge 228 and thus increase with radius of the substrate 220 and/or the substrate support 222. The areal density may increase monotonically and/or linearly as a radial distance from a center of the substrate support 222 increases. In one embodiment, substrate contact surface areas and/or diameters of the mesas 224 increase in size from a center 226 to the peripheral edge 228 and thus increase with radius of the substrate 220 and/or the substrate support 222” [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein each of the first plurality of posts and the second plurality of posts comprise a diameter, and the diameters increase from a center of the patterned surface to an edge of the patterned surface. Woytowitz states, “If slip is to occur, the following tasks are performed to minimize particle generation due to mechanical wear of the substrate on the substrate support. The following tasks are directed to providing a distributed amount of substrate-to-mesa contact including minimizing the amount of substrate-to-mesa contact at a center of the substrate while providing a monotonically and/or linearly increasing amount of substrate-to-mesa contact with increased distance from the center. The increasing amount of substrate-to-mesa contact is provided with increased radius of the substrate support. This is due to the areal density of the mesas increasing proportionally to the radius of the substrate support. The increase in areal density may be provided by increasing contact surface areas of each of the mesas and/or increasing the number of mesas with radius of the substrate support. This minimizes damage to a backside of the substrate” [0044]. That is, Woytowitz indicates that by having posts which increase in diameter from the center of the patterned surface to an edge of the patterned surface, damage to a backside of the substrate is minimized.

    PNG
    media_image6.png
    447
    562
    media_image6.png
    Greyscale

Fig. 3 of Woytowitz, annotated

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M KERR/Examiner, Art Unit 3761